DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 2 November 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended Claim 7.  Claims 1-21 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(a): Applicant’s arguments traversing the rejections of Claims 1-6 and 14-21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is persuasive, and the rejections are withdrawn.

Applicant’s arguments, see pages 11-18, filed 22 November, with respect to the previous rejection(s) of Claim(s) 1-6 and 8-21 under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant specifically argues (pgs 11-12) that Neymeyer (US 2005/0065678; it is understood that reference ‘678 has a joint inventor “Smith”, but for the purposes of clarity, the name Neymeyer is referenced for ‘678 as US 6,018,293 is also cited in the present Office Action, and is attributed to another “Smith”) fails to teach the claimed limitation of “simultaneously utilizing one or more other communication pathways in conjunction with use of the connection between the vehicle data transfer connector and the station data transfer connector for the reception of the content”.
Examiner disagrees, noting that the previous Office Action (pgs 7-8) cited the combination of Tibbals, Smith, and Neymeyer, wherein Tibbals teaches a primary connection pathway, and Neymeyer teaches a second (or “other) connection pathway.  Since two pathways are taught, it would be obvious to one of ordinary skill in the art to combine them for the purposes of increasing the likelihood of the transmission getting through quickly.  
Additionally, in response to Applicant’s arguments against the Neymeyer reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Applicant’s arguments traversing the previous rejections of Claims 1-6 and 8-21 are unpersuasive, and the rejections stand.

Applicant’s arguments, see pages 13-15, filed 22 November, with respect to the previous rejection(s) of Claim 7 under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, and in light of the wording of the amendment, new ground(s) of rejections under 35 USC 112(a), 112(b), and 103 are made to the amended claim as explained below and in later in the present Office Action.

Applicant specifically argues that the amendment to Claim 7 overcomes the previously cited art (Hansel).  The amendment regards “grounding measures”, and is currently written as:
“…wherein the grounding measures comprise housing of data transfer in electrically isolated and grounded chambers.”
	However, the amendment is confusing in light of the written description, with particular emphasis on the phrase “housing of data transfer”.  
	It is unclear if the phrase refers to:
a) the grounding of the housing of a component of the apparatus, wherein the component provides data transfer operations, such as the “data transfer connector” previously disclosed in the Specification and claimed in the independent claims, or
b) the grounding of actual electric wiring, light pipes and other optical transmission means, radio or other broadcast signals, or 
c) an entirely different configuration.
	It appears that the amendment is drawn from Specification, para 176, which reads, in part:
“Though in various example implementations, the fiber optic connector(s) 722/734 and/or cables 721/717 (or data transfer lines, in general) may be devoid of electrical signals and/or only include safely grounded metal, various other example implementations utilizing electrical signals for data transfer may be housed in electrically isolated and grounded chambers.”
	Grammatically, the above-referenced disclosure at Specification, para 176 provides three options:
- (option 1) “the fiber optic connector(s) and/or cables may be devoid of electrical signals and includes safely grounded metal”
- (option 2) “the fiber optic connector(s) and/or cables only include safely grounded metal”
- (option 3) “various other example implementations utilizing electrical signals for data transfer may be housed in electrically isolated and grounded chambers.”  Examiner interprets this option as describing unspecified “implementations” that are housed in isolated or grounded chambers, said “implementations” being further interpreted as “any component or apparatus that utilizes electrical signals for data transfer”, such as the aforementioned “data transfer connector”.
	Examiner notes Specification para 168, which describes several options for providing “safety measures” within the claimed invention.  However, it is unclear which one(s), if any, of these options provide support to the amended language of Claim 7.  
	Examiner concludes that the combination of the overall language of Claim 7 and direction at paras 176 and 168 provides enough ambiguity such that metes and bounds of the claimed invention are not clear, and one of ordinary skill in the art is not sufficiently apprised as to what does or does not infringe upon the claimed invention, with the possible exception of the very specific interpretations of both the amendment to Claim 7 and the disclosure at para 176 as presented above by Examiner.  
	Therefore, corresponding rejections of Claim 7 under 35 USC 112(a) for written description and 112(b) for indefiniteness are presented below in the present Office Action.
	In the interests of compact prosecution, Examiner applies broadest reasonable interpretation to the amendment to Claim 7 in light of the Specification:  “…wherein the grounding measures comprise the grounding of the data transfer connector.”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 7,  please refer to Examiner’s rationale as presented above (See “Response to Arguments”).  The combination of the overall language of Claim 7 and direction at paras 176 and 168 provides enough ambiguity such that metes and bounds of the claimed invention are not clear, and one of ordinary skill in the art is not sufficiently apprised as to what does or does not infringe upon the claimed invention, with the possible exception of the very specific interpretations of both the amendment to Claim 7 and the disclosure at para 176 as presented above by Examiner.  Therefore, the claim does not meet the written description requirement of 35 USC 112(a).
Regarding Claims 8-13,  these claims depend upon Claim 7, and therefore suffer the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7,  please refer to Examiner’s rationale as presented above (See “Response to Arguments”).  The combination of the overall language of Claim 7 and direction at paras 176 and 168 provides enough ambiguity such that metes and bounds of the claimed invention are not clear, and one of ordinary skill in the art is not sufficiently apprised as to what does or does not infringe upon the claimed invention, with the possible exception of the very specific interpretations of both the amendment to Claim 7 and the disclosure at para 176 as presented above by Examiner.  The claim is therefore indefinite.
Regarding Claims 8-13,  these claims depend upon Claim 7, and therefore suffer the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 5, 14–16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and further in view of Neymeyer (US 2005/0065678)
Regarding Claims 1 and 14, Tibbals discloses a vehicle fueling system comprising: 
a vehicle fuel supply station (figures 1 and 3) comprising: 
a fuel supply line (20) for coupling to a fuel supply; 
a fuel supply coupling (104) coupled to the fuel supply line; 
a station data transceiver (58); 
a station data transfer line (22) coupled to the data transceiver (58)(see figure 3); and 
a station data transfer connector (56) coupled to the data transfer line (22), 
wherein the data transfer line (22) and/or the data transfer connector (56) is coupled to a fuel supply line (20) and/or the fuel supply coupling (104) (figures 1 and 6); and 
a vehicle (10) comprising: 
a fuel storage device (32); 
a fuel receipt coupling (12) coupled to the fuel storage device and configured to mate with the fuel supply coupling; 
a vehicle data transceiver (72); 
a vehicle data transfer line (40); and 
a vehicle data transfer connector (50) coupled to the vehicle data transfer line (40)(see figure 4), configured to mate with the data transfer connector (56)(see figure 6), and located on the vehicle proximate the fuel receipt coupling (12)(figure 6), and
an active optical transceiver (28 and/or 96) coupled to the vehicle data transfer connector (50) via one or more optical cables (figure 6 and column 6, lines 39-60, the data transfer lines shown can be optical cables and the transceiver receives the signals through these lines).
Further regarding Claims 1 and 14, Tibbals is considered to account for the features of claim 1 as set forth above, in that column 4, line 52 through column 6, line 47 discuss the features of Figures 1–6 as being present in a single embodiment.  To the extent that it might be argued that some of these features are not necessarily in a single embodiment, the claimed subject matter is obvious in view of Tibbals.  It would have been obvious to one skilled in the art to combine and/or select among the various features disclosed in Tibbals as a routine selection of known equivalent structural configurations.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding Claims 1 and 14, Tibbals does not disclose a vehicle content manager having the programming described.
Smith discloses a vehicle content manager (figure 8; memory 1b and diplay 1c) configured to: receive during fueling of the vehicle at the vehicle fuel supply station, via a connection between the vehicle data transfer connector and the station data transfer connector, content configured for use in the vehicle (column 7, lines 52-58; One operation enables the central controller 20 to transmit unsolicited or solicited advertisements to the vehicle 1 for display on the display console 1c.  By example, the names of lodgings, restaurants, and/or recreational areas within a predetermined radius of the charging station 10 can be displayed to the user); transmit during the fueling of the vehicle at the vehicle fuel supply data collected within the vehicle (column 9, lines 12-23; column 7, lines 28-30 and 58-60; column 8, lines 8-22; “account number information is automatically transferred between the vehicle 1 and the remote controller 20 during a fueling operation”); and manage use of the content within the vehicle, wherein the managing comprises one or both of storage (on memory 1b) of the content and distribution of the content to one or more output devices (display 1c) in the vehicle (figure 8; column 1, lines 45–65; column 9, lines 12–23; column 7, lines 52–58).
It would have been obvious to one skilled in the art to provide the device of Tibbals with a vehicle content manager, based on the teaching of Smith, for the purpose of displaying targeted information to the car driver such as advertising for nearby restaurants and for allowing automatic communication of account numbers and other data requested by the fueling station.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding Claims 1 and 14, Tibbals and Smith do not account for the vehicle content manager being configured to manage the receiving of the content, wherein the managing comprises simultaneously utilizing one or more other communication pathways with use of the connection between the vehicle data transfer connector and the station data transfer connector for the reception of content.
Neymeyer teaches that it is known to configure a vehicle content manager to simultaneously utilize multiple wireless communication pathways to increase the likelihood of the transmission getting through quickly (paragraph 0273).
It would have been obvious to one skilled in the art to provide the vehicle content manager of Tibbals in view of Smith with the capability to utilize multiple wireless communication pathways simultaneously, based on the teaching of Neymeyer, for the purpose of increasing the likelihood of the transmission getting through quickly.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Regarding Claim 2, Tibbals discloses that the fuel supply line (20) comprises a liquid fueling hose; the fuel supply coupling (104) comprises a liquid fueling nozzle and a handle; and the data transfer line (22) and/or the data transfer connector is coupled to the liquid fueling hose, the liquid fueling nozzle and/or the handle (see figure 6). 
Regarding Claim 3, Tibbals discloses that the data transceiver (58) comprises an optical transceiver; the data transfer line comprises an optical cable; and the data transfer connector comprises an optical connector (column 4, line 10; figure 6). 
Regarding Claims 5, 15, and 16, Tibbals shows that the vehicle data transfer connector (50) is accessible without opening a passenger compartment of the vehicle (figure 6), and appears to shows that the vehicle data transfer connector is within one meter and within one foot of the fuel receipt coupling (12)(see figures 1 and 6, and column 6, lines 39–47).  To the extent that it might be argued that the disclosure of Tibbals is not sufficiently specific to disclose a distance between the connectors, this subject matter would have been obvious.  It would have been obvious to one skilled in the art to select any particular distance between the connectors, such as 11 inches, as a routine design choice and/or routine selection of dimensions or proportions.  In this regard, MPEP 2144.04 is relevant.
Regarding Claim 21, Tibbals discloses at least one module (76) operable to interface with an information source (28 or 80) to identify data to be downloaded to the vehicle.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Neymeyer (US 2005/0065678) and further in view of Hartsell (US 6,169,938).
	Regarding Claims 4 and 20, Tibbals, Smith, and Neymeyer account for much of the claimed subject matter as discussed above, but do not disclose a user interface that provides information regarding fuel transfer status and information regarding data transfer status to a user. 
	Hartsell teaches that it is known to provide an interface (96, 100, 102, 104) capable of providing information.
It would have been obvious to one skilled in the art to provide the device of Tibbals with an interface, based on the teaching of Hartsell, for the purpose of displaying sale information.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 6 and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Neymeyer (US 2005/0065678) and further in view of Stewart (WO 2001003983 A1).
Regarding Claims 6, 17, and 18, Tibbals, Smith, and Neymeyer account for much of the claimed subject matter as discussed above, but do not appear to disclose a doored chamber in which the fuel receipt coupling is located, and wherein the vehicle data transfer connector is accessible in the doored chamber. 
Stewart discloses a refueling system having a doored chamber in which the fuel receipt coupling is located, and wherein the vehicle data transfer connector is accessible in the doored chamber (figures 1 and 2, and page 3, lines 20–23).
It would have been obvious to one skilled in the art to modify the device of Tibbals to have the fuel and data couplings behind a hinged door, based on the teaching of Stewart, for the purpose of protecting the couplings from damage, dirt, and debris.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 19, Tibbals, Smith, Neymeyer and Stewart account for much of the claimed subject matter as set forth above, but do not disclose a second doored chamber in which the vehicle data transfer connector is housed.
Stewart does disclose that it is known to put connectors in a doored chamber.
It would have been obvious to one skilled in the art to modify the device of Tibbals in view of Stewart to have two doored chambers for the separate connectors as a routine design choice and/or duplication of parts.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 7–8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and further in view of Hajiaghajani (US 2008/0202624).
Regarding Claim 7, Tibbals discloses a vehicle fueling system comprising: 
a vehicle fuel supply station (figures 1 and 3) comprising: 
a fuel supply line (20) for coupling to a fuel supply; 
a fuel supply coupling (104) coupled to the fuel supply line; 
a station data transceiver (58); 
a station data transfer line (22) coupled to the data transceiver (58)(see figure 3); and 
a station data transfer connector (56) coupled to the data transfer line (22), 
wherein the data transfer line (22) and/or the data transfer connector (56) is coupled to a fuel supply line (20) and/or the fuel supply coupling (104) (figures 1 and 6); and 
a vehicle (10) comprising: 
a fuel storage device (32); 
a fuel receipt coupling (12) coupled to the fuel storage device and configured to mate with the fuel supply coupling; 
a vehicle data transceiver (72); 
a vehicle data transfer line (40); and 
a vehicle data transfer connector (50) coupled to the vehicle data transfer line (40)(see figure 4), configured to mate with the data transfer connector (56)(see figure 6), and located on the vehicle proximate the fuel receipt coupling (12)(figure 6), and
an active optical transceiver (28 and/or 96) coupled to the vehicle data transfer connector (50) via one or more optical cables (figure 6 and column 6, lines 39-60, the data transfer lines shown can be optical cables and the transceiver receives the signals through these lines).
Further regarding Claim 7, Tibbals is considered to account for the features of claim 7 as set forth above, in that column 4, line 52 through column 6, line 47 discuss the features of Figures 1–6 as being present in a single embodiment.  To the extent that it might be argued that some of these features are not necessarily in a single embodiment, the claimed subject matter is obvious in view of Tibbals.  It would have been obvious to one skilled in the art to combine and/or select among the various features disclosed in Tibbals as a routine selection of known equivalent structural configurations.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding Claim 7,Tibbals does not disclose a vehicle content manager having the programming described.
Smith discloses a vehicle content manager (figure 8; memory 1b and diplay 1c) configured to: receive during fueling of the vehicle at the vehicle fuel supply station, via a connection between the vehicle data transfer connector and the station data transfer connector, content configured for use in the vehicle (column 7, lines 52-58; One operation enables the central controller 20 to transmit unsolicited or solicited advertisements to the vehicle 1 for display on the display console 1c.  By example, the names of lodgings, restaurants, and/or recreational areas within a predetermined radius of the charging station 10 can be displayed to the user); transmit during the fueling of the vehicle at the vehicle fuel supply data collected within the vehicle (column 9, lines 12-23; column 7, lines 28-30 and 58-60; column 8, lines 8-22; “account number information is automatically transferred between the vehicle 1 and the remote controller 20 during a fueling operation”); and manage use of the content within the vehicle, wherein the managing comprises one or both of storage (on memory 1b) of the content and distribution of the content to one or more output devices (display 1c) in the vehicle (figure 8; column 1, lines 45–65; column 9, lines 12–23; column 7, lines 52–58).
It would have been obvious to one skilled in the art to provide the device of Tibbals with a vehicle content manager, based on the teaching of Smith, for the purpose of displaying targeted information to the car driver such as advertising for nearby restaurants and for allowing automatic communication of account numbers and other data requested by the fueling station.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding Claim 7,Tibbals does not disclose a network transceiver configured to establish communication links with a cloud, the network transceiver being configured to connect via the cloud to a server configured to manage or support operation of a fleet of vehicles.
Zaremba teaches that it is known to provide a fueling system with a communication link using the cloud (figures 1 and 2), the cloud server being capable of supporting operation of a fleet of vehicles (paragraph 0031).  
It would have been obvious to one skilled in the art to modify the device of Tibbals to use the cloud and server associated with the cloud to transfer and display data, based on the teaching of Zaremba, as a routine selection of a known equivalent type of data transmission with predictable results.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding Claim 7,Tibbals does not appear to specifically disclose safety measures that comprise, at least: use of connectors that are devoid of electrical signals, or use of grounding measures when utilizing electrical signals, wherein the grounding measures comprise housing of data transfer in electrically isolated and grounded chambers.
Examiner applies broadest reasonable interpretation of this limitation within Claim 7, as presented above (see “Response to Arguments”).
Hajiaghajani teaches that it is known in the field of fuel dispensers to use grounding measures when utilizing electrical signals, wherein the grounding measures comprise housing of data transfer  in electrically isolated and grounded chambers (interpreted by Examiner as “the grounding of the data transfer connector”).
Specifically, Hajiaghajani teaches grounding measures (para 17, “grounding rod 108) capable of grounding the data transfer connector (as part of controller 110, which is “configured to communicate with the fuel dispenser 101” per para 21, “can communicate with the vehicle to be fueled” per para 22, and is connected to “a network or other communication medium as desired, having a physical bus or wireless communication channel” per para 23).  Additionally, Hajiaghajani teaches (para 6) that for traditional gas stations, “exemplary safety precaution(s) includes grounding both the vehicle and the fuel dispenser to prevent static electricity.”
It would have been obvious to one skilled in the art to provide the device of Tibbals as modified with an electrical grounding point, based on the teachings of Hajiaghajani, for the purpose of protecting the electronics of the vehicle, data transfer connector, and fuel dispenser from static electrical discharge.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 8, Tibbals discloses that the fuel supply line (20) comprises a liquid fueling hose; the fuel supply coupling (104) comprises a liquid fueling nozzle and a handle; and the data transfer line (22) and/or the data transfer connector is coupled to the liquid fueling hose, the liquid fueling nozzle and/or the handle (see figure 6). 
Regarding Claim 10, Tibbals discloses that the data transceiver (58) comprises an optical transceiver; the data transfer line comprises an optical cable; and the data transfer connector comprises an optical connector (column 4, line 10; figure 6). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hajiaghajani (US 2008/0202624) and further in view of Marumoto (US 2011/0112719).
	Regarding Claim 9, the above-discussed combination of Tibbals, Smith, Zaremba, and Hajiaghajani account for much of the claimed subject matter as set forth above, but do not disclose that the vehicle is an electrical vehicle and the fuel line is an electrical recharging line.
	Marumoto teaches that a gasoline vehicle and an electric vehicle are known equivalents in the art (see paragraphs 0063 and 0078).
It would have been obvious to one skilled in the art to use the system of Tibbals with an electric vehicle, based on the teaching of Marumoto, as a routine selection among known equivalent types of vehicles.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hajiaghajani (US 2008/0202624) and further in view of Bowen (US 4,167,303).
	Regarding Claim 11, Tibbals, Smith, Zaremba, and Hajiaghajani account for much of the claimed subject matter as set forth above, but do not disclose that a portion of the optical cable is held in a spring-loaded fiber roll that is coupled to the fuel supply line and/or the fuel supply coupling. 
	Bowen teaches that it is known for an end portion of an optical cable to be a spring-loaded fiber roll (see figures 1 and 2).
It would have been obvious to one skilled in the art to modify the device of Tibbals such that the optical cable was a spring-loaded fiber roll, based on the teaching of Bowen, as a routine selection of a known equivalent optical fiber configuration.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hajiaghajani (US 2008/0202624) and further in view of Daddono (US 6,149,445).  
Regarding Claim 12, Tibbals, Smith, Zaremba, and Hajiaghajani disclose much of the claimed subject matter as set forth above, but do not disclose a protective housing.
Daddono teaches that it is known to provide the end of a chord in a protective housing (100)(see figure 1).
It would have been obvious to one skilled in the art to provide the device of Tibbals with a protective housing, based on the teaching of Daddono, for the purpose of locking, securing, and protecting the end of the cable.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hajiaghajani (US 2008/0202624) and further in view of Hartsell (US 6,169,938).
	Regarding Claims 13 Tibbals, Smith, Zaremba, and Hajiaghajani account for much of the claimed subject matter as discussed above, but do not disclose a user interface that provides information regarding fuel transfer status and information regarding data transfer status to a user. 
	Hartsell teaches that it is known to provide an interface (96, 100, 102, 104) capable of providing information.
It would have been obvious to one skilled in the art to provide the device of Tibbals with an interface, based on the teaching of Hartsell, for the purpose of displaying sale information.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                              /Timothy P. Kelly/                                                                                                                                 Primary Examiner, Art Unit 3753